WRITER'S DIRECT DIAL 212-574-1223 January 6, 2010 BY EDGAR AND FACSIMILE H. Roger Schwall, Esq. Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: Aegean Marine Petroleum Network Inc. Registration Statement on Form F-3 Filed November 5, 2009 Amendment No. 1 on Form F-3/A Filed December 4, 2009 File Number 333-162935 Form 20-F for the Fiscal Year Ended December 31, 2008 Filed April 22, 2009 Form 6-K/A for the Fiscal Quarter Ended June 30, 2009 Filed November 12, 2009 Response Letter Dated December 4, 2009 File Number001-33179 Dear Mr.
